DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both Claims 3 and 12 include a Markush Grouping in the body of the claim, applicant is advised that Markush language is specific language with a specific claim interpretation.  The language which should be used when drafting a Markush Group is “…selected from the group consisting of A, B, C, D and combinations thereof”.  Applicant has recited “…selected from the group consisting of A, B, C, D and any combination thereof.”  Applicant is required to delete “any combination” and insert –combinations--, this language is interpreted as A or B or C or D or any combination thereof.  Adding the “any” is improper since the conventional interpretation is read as “any combination”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,034,605.  Although the claims at issue are not identical, they are not patentably distinct from each other 
because both the instant invention and that of the ’605 application claim a system comprising a well bore with a well head attached to well bore, energy recapture, at least one reverse osmosis membrane, filter, and thermal distillation device.  The difference between the instant invention and that of the ‘605 patent, a device for extracting metal metals/ minerals salts and contaminants whereas the instant invention is broader in scope and is capable of removing any type of contaminants and to specifically separate for a particular constituent from an oil/water mixture from a wellbore would have been obvious to one having ordinary skill in the art the time the invention was made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,864,482. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the 10,864,482 claim water purification apparatus comprising: a. a wellbore with a wellhead attached to the wellbore; b. at least one energy recapture device connected to the wellhead of the wellbore with produced fluids exiting the wellhead, wherein the at least one energy recapture device captures heat energy of the produced fluids exiting the wellhead; and c. at least one thermal distillation device, wherein a portion of the produced water is heated to a purified vapor stream and wherein at least a portion of the heavier contaminated fluid is separated from the lighter purified vapor stream.  The difference is that the energy recapture device which is a pressure device which captures the difference in pressure of the produced water, whereas in energy recapturing device is a heat exchanger.  To one having ordinary skill in the art, such as a chemical engineer energy recapture for well boring operations include both heat exchangers and pressure recapturing devices such as filters and membranes, heat, temperature and pressure are all related and thermal properties of a fluid and to use recapturing devices which use pressure, temperature or heat exchangers would have been obvious to one having ordinary skill in the art. To use substitute a pressure recapturing device with a temperature or heat exchanger would have been obvious to one having ordinary skill in the art.  Furthermore, the claims of the instant invention and that of the ‘482 patent are drafted with “comprising” or “open” language which opens the claims up to the element and its function or the elimination of the element plus function rendering the claims substantially the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Eluru et al. teach a new clean gravel pack fluid composition and sand control.  Schmidt et al. teach hydraulic geofracture energy storage system with desalination.  Ruehr et al. teach reverse osmosis water recover method.  Higgin teach preventing and cleaning fouling on reverse osmosis membranes.  Henthrone teach a method and control device for production of consistent water quality from membrane based water treatment for use in hydrocarbon recovery operations.  Heng teach water treatment in at least one membrane filtration unit for enhanced hydrocarbon recovery.  Bader teaches method to produce sulfate free saline water and gypsum.  Polizus teaches a pressure exchanger with anticavitation pressure relief system.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771